15 N.Y.3d 942 (2010)
940 N.E.2d 919
915 N.Y.S.2d 213
In the Matter of ALBERT F., a Person Alleged to be a Juvenile Delinquent, Appellant.
PRESENTMENT AGENCY, Respondent.
No. 234 SSM 57
Court of Appeals of New York.
Decided December 16, 2010.
Legal Aid Society, New York City (Patricia S. Colella of counsel), for appellant.
Michael A. Cardozo, Corporation Counsel, New York City (Dona B. Morris of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed, without costs, upon the ground that the two-Justice dissent at the Appellate Division is not on a question of law (CPLR 5601 [a]).